Exhibit 10.01


MORTGAGE

This Mortgage is made on August 31, 2006

BETWEEN the Borrower(s) 195 SPRING VALLEY ASSOCIATES, LLC, a New Jersey limited
liability company with an address at 155 North Dean Street, Englewood, New
Jersey,

AND the Lender(s) JACLYN, INC. with an address at 5801 Jefferson Street, West
New York, New Jersey.

        WHEREAS, the Borrower is the owner of 195-197 West Spring Valley Avenue,
Maywood, New Jersey (hereinafter the “Property”) described in this Mortgage; and

        WHEREAS, the Borrower has entered into a Promissory Note of even date
herewith, in the principal amount of Two Million Two Hundred Thousand Dollars
($2,200,000) (the “Note”), which evidences a loan (the “Loan”) made by Lender to
the Borrower, on the Maturity Date; and

        WHEREAS, the Borrower has agreed to grant security to the Lender for all
of Borrower’s obligations under the Note; and

        WHEREAS, in order to induce the Lender to accept the Note from the
Borrower, the Borrower has agreed to execute and deliver this Mortgage as
additional collateral security for the payment of Borrower’s obligations;

        NOW THEREFORE, for the securing of the payment by Borrower of all
amounts owing under the Note, and all interest accrued thereon, the Borrower has
mortgaged and does mortgage to the Lender ALL that certain property located in
the Borough of Maywood, County of Bergen and State of New Jersey commonly known
as 195-197 West Spring Valley Avenue and more fully described on Schedule A
attached hereto. The Property includes: (a) the land; (b) all buildings that are
now, or will be, located on the land; (c) all fixtures that are now, or will be,
attached to the land or building(s); (d) all condemnation awards and insurance
proceeds relating to the land and building(s); and (e) all other rights that the
Borrower has or will have as the owner of the Property.

        Rights Given to the Lender. The Borrower mortgages the Property to the
Lender. This means that the Borrower gives the Lender those rights stated in
this Mortgage and also those rights the law gives to lenders who hold mortgages
on real property. When the Borrower pays all amounts due to the Lender under the
Note and this Mortgage, the Lender’s rights under this Mortgage will end. The
Lender will then cancel this Mortgage at the Lender’s expense.

        Promises.        The Borrower makes the following promises to the
Lender:

--------------------------------------------------------------------------------

  1.     Note and Mortgage. To comply with all of the terms of the Note and this
Mortgage.


  2.    Payments. To make all payments required by the Note and this Mortgage.


  3.    Ownership. The Borrower warrants title to the Property (N.J.S.A.
46:9-2). This means the Borrower owns the Property and will defend its ownership
against all claims.


  4.    Liens and Taxes. The Borrower will pay all liens, taxes, assessments,
and other government charges made against the Property when due. The Borrower
will not claim any deduction from the taxable value of the Property because of
this Mortgage. The Borrower will not claim any credit against the principal and
interest payable under the Note and this Mortgage for any taxes paid on the
Property.


  5.    Insurance. The Borrower must maintain extended coverage insurance on the
Property. The insurance companies, policies, amounts and types of coverage must
be acceptable to the Lender. The Borrower will notify the Lender in the event of
any substantial loss or damage. The Lender may then settle the claim on the
Borrower’s behalf if the Borrower fails to do so. All payments from the
insurance company must be payable to the Lender under a “standard mortgage
clause” in the insurance policy. The Lender may use any proceeds to repair and
restore the Property or to reduce the amount due under the Note and this
Mortgage. This will not delay the due date for any payment under the Note and
this Mortgage.


  6.    Repairs. The Borrower will keep the Property in good repair, neither
damaging nor abandoning it. The Borrower will allow the Lender to inspect the
Property upon reasonable notice.


  7.    Statement of Amount Due. Upon request of the Lender, the Borrower will
certify to the Lender in writing: (a) the amount due on the Note and this
Mortgage, and (b) whether or not the Borrower has any defense to the obligations
under the Note and this Mortgage.


  8.     Rent. The Borrower will not accept rent for more than one month in
advance.


  9.     Lawful Use. The Borrower will use the Property in compliance with all
laws, ordinances and other requirements of any governmental authority.


        Eminent Domain. All or part of the Property may be taken by a government
entity for public use. If this occurs, the Borrower agree that any compensation
be given to the Lender. The Lender may use this to repair and restore the
Property or to reduce the amount owed on the

--------------------------------------------------------------------------------

Note and this Mortgage. This will not delay the due date for any further payment
due the Note and this Mortgage. Any remaining balance will be paid to the
Borrower.

        Payments Made for Borrower(s). If the Borrower does not make all of the
repairs or payments as agreed in this Mortgage, the Lender may do so for it. The
cost of these repairs and payments will be added to the principal, will bear
interest at the same rate provided in the Note and will be repaid to the Lender
upon demand.

        Events of Default. Each of the following shall constitute an event of
default under this Mortgage (each, an “Event of Default”):

  If any representation or warrant made by any Borrower in connection with the
Loan or herewith shall prove to have been false, incorrect or misleading in any
substantial and/or material respect on the date of which same were made;


A.  

Borrower shall have failed to make any payment of any installment of principal
or interest on the Mortgage Note on its due date, after the applicable grace
period;


B.  

Borrower shall have failed to duly observe or perform any covenant, condition or
agreement on the part of the Borrower pursuant to the terms of the Mortgage and
Note;


C.  

Borrower shall have transferred or caused to have been transferred, title to or
possession of any interest in the Property, or any part thereof, to any party
without the express prior written consent of the Lender;


D.  

Borrower shall have entered into a secondary financing not previously approved
by the Lender or shall have consented to the placing of any lien on the
property;


E.  

Borrower becomes insolvent or admits in writing its inability to pay its debts
as they mature; or applies for, consents to, or acquiesces in the appointment of
a trustee or receiver for any of its property; or in the absence of an
application, consent, or acquiescence a trustee or receiver is appointed for it
or a substantial part of its property and is not discharged within thirty (30)
days; or it otherwise commits an act of bankruptcy; or any bankruptcy,
reorganization, debt arrangement, or other proceeding under any bankruptcy or
insolvency law, or any dissolution or liquidation proceeding, is instituted by
or against it and if instituted is consented to or acquiesced in by it or
remains for undismissed for a period of thirty (30) days;


F.  

Any government, board, agency, department, or commission takes possession or
control of a substantial part of the property of the Borrower and such
possession or control continues for thirty (30) days, unless Borrower is
diligently pursuing a directive which will result in its obtaining possession
and control of the property;


G.  

A final judgment against any Borrower in excess of $10,000.00 which is not being
contested in good faith and remains undischarged for thirty (30) days; or


--------------------------------------------------------------------------------

H.  

If Borrower dissolves or ceases operations.


        Payment Due Upon Default.     If the Lender declares that the Borrower
is in default, the Borrower must immediately pay the full amount of all unpaid
principal, interest, other amounts due on the Note and this Mortgage and the
Lender’s costs of collection and reasonable attorney’s fees.

        Lender’s Rights Upon Default.     If the Lender declares that the Note
and this Mortgage are in default, the Lender will have all rights given by law
or set forth in this Mortgage. This includes the right to do any one or more of
the following:

1.  

take possession of and manage the Property, including collection of rents and
profits;


2.  

have a court appoint a receiver to accept rent for the Property;


3.  

start a court action, known as foreclosure, which will result in a sale of the
Property to reduce the Borrower’s obligations under the Note and this Mortgage;
and


4.  

sue the Borrower for any money owed to the Lender.


        Notices.    All notices must be in writing and personally delivered or
sent by certified mail, return receipt requested, to the addresses given in this
Mortgage. Address changes may be made upon notice to the other party.

        No Waiver by Lender.     The Lender may exercise any right under this
Mortgage or under any law, even if Lender has delayed in exercising that right
or has agreed in an earlier instances not to exercise that right. The Lender
does not waive its right to declare that the Borrower is in default by making
payments or incurring expenses on the Borrower’s behalf.

        Each Person Liable.     This Mortgage is legally binding upon each
Borrower and all who succeed to their responsibilities (such as heirs and
executors). The Lender may enforce any of the provisions of the Note and this
Mortgage against any one or more of the Borrowers who sign this Mortgage.

        Environmental Matters.     The Borrower represents and warrants to the
Lender that on and as of the date hereof:

        1.       To the best of the its knowledge, after due inquiry and
investigation, no lien has been attached to any revenues or any real or personal
property owned by the Borrower and located in the State of New Jersey,
including, but not limited to, the Property, as a result of the chief executive
of the New Jersey Spill Compensation Fund expending monies from said fund to pay
for “Damages,” as such term is defined in N.J.S.A. 58:10-23.11g and/or “Cleanup
and Removal Costs,” as such term is defined in N.J.S.A. 58:10-23.11b(d), arising
from an intentional or unintentional

--------------------------------------------------------------------------------

action or omission of the Borrower or operator of said real property resulting
in the releasing, spilling, pumping, pouring, emitting, emptying or dumping of
“Hazardous Substances,” as such term is defined in N.J.S.A. 58:10-23.11b(k),
into the waters of the State of New Jersey or onto lands from which it might
flow or drain into said waters or into waters outside the jurisdiction of the
State of New Jersey where damage may have resulted to the lands, waters, fish,
shellfish, wildlife, biota, air and other resources owned, managed, held in
trust or otherwise controlled by the State of New Jersey.

        2.        None of the real property owned and/or occupied by the
Borrower and located in the State of New Jersey, including the Property, has
been or is now being used as a “Major Facility,” as such term is defined in
N.J.S.A. 58:10-23.11b(l). The aforesaid real property, including but not limited
to the Property, will not be used as a “Major Facility.”

        3.        The Borrower has not received a summons, citation, directive,
letter or other communication, written or oral, from the New Jersey Department
of Environmental Protection and Energy (“NJDEPE”) concerning any intentional or
unintentional action or omission on the Borrower’s part resulting in the
releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of
“Hazardous Substances,” as such term is defined in N.J.S.A. 58:10-23.11b(k),
into the waters of the State of New Jersey or onto lands from which it might
flow or drain into said waters or into the waters outside the jurisdiction of
the State of New Jersey resulting in damage to the lands, waters, fish,
shellfish, wildlife, biota, air and other resources owned, managed, held in
trust or otherwise controlled by the State of New Jersey.

        4.        The Borrower shall not use the Property for the purpose of
generating, manufacturing, refining, producing, storing, treating, handling,
transferring, processing, disposing or transporting “Hazardous Substances” as
such term is defined in N.J.S.A. 58:10-23.11b(k) and N.J.A.C. 7:1-3.3.

        B.        The Borrower covenants and agrees that so long as any the Loan
is outstanding, the Borrower will comply with the following covenants:

        1.        The Borrower agrees to immediately notify the Lender, in
writing, of (i) the discovery, discharge or release of any Hazardous Substance
for which the Borrower is in any way responsible under the Spill Compensation
and Control Act or any similar federal or state statute, and (ii) the use or
proposed use of the Premises for a business having a Standard Industrial
Classification Number within 22-39 inclusive, 46-49 inclusive, 51 or 76 as
designated in the Standard Industrial Classification Manual prepared by the
Office of Management and Budget in the Executive Office of the President of the
United States or as a “Major Facility” as defined in N.J.S.A. 58:10-23.11b, its
amendments or supplements thereto.

        2.        If the Borrower is presently an owner or operator of a “Major
Facility” in the State of New Jersey, as such term is defined in N.J.S.A.
58:10-23.b(l), or if the Borrower ever become such an owner or operator, then
the Borrower shall furnish NJDEPE with all the information required by N.J.S.A.
58:10-23.11d.

--------------------------------------------------------------------------------

        3.        The Borrower shall not cause or permit to exist, as a result
of an intentional or unintentional action or omission on its part, a releasing,
spilling, leaking, pumping, emitting, pouring, emptying or dumping of a
“Hazardous Substance,” as such term is defined in N.J.S.A. 58:10-23.11b(k), into
waters of the State of New Jersey or onto lands from which it might flow or
drain into said waters or into waters outside the jurisdiction of the State of
New Jersey where damage may result to the lands, waters, fish, shellfish,
wildlife, biota, air and other resources owned, managed, held in trust or
otherwise controlled by the State of New Jersey, unless said release, spill,
leak, etc. is pursuant to and in compliance with the conditions of a permit
issued by the appropriate federal or state governmental authorities.

        4.        So long as the Borrower shall own or operate any real property
located in the State of New Jersey, which is used as a “Major Facility,” as such
term is defined in N.J.S.A. 58:10-23.11b(l), the Borrower shall duly file or
cause to be duly filed with the Director of the Division of Taxation in the New
Jersey Department of the Treasury, a tax report or return and shall pay or make
provision for the payment of all taxes due therewith, all in accordance with and
pursuant to N.J.S.A. 58:10-23.11h.

        5.        In the event that there shall be filed a lien against the
Premises by NJDEPE, pursuant to and in accordance with the provisions of
N.J.S.A. 58:10-23.11f(f), as a result of the chief executive of the New Jersey
Spill Compensation Fund having expended monies from said fund to pay for
“Damages,” as such term is defined in N.J.S.A. 58:10-23.11g, and/or “Cleanup and
Removal Costs,” as such term is defined in N.J.S.A. 58:10-23.b(d), arising from
an intentional or unintentional action or omission of the mine, resulting in the
releasing, spilling, pumping, pouring, emitting, emptying or dumping of
“Hazardous Substances,” as such term is defined in N.J.S.A. 58:10-23.11b(k) into
the waters of the State of New Jersey or onto lands from which it might flow or
drain into said waters or into waters outside the jurisdiction of the State of
New Jersey where damage may result to the lands, waters, fish, shellfish,
wildlife, biota, air and other resources owned, managed, held in trust or
otherwise controlled by the State of New Jersey, then the Borrower shall, within
thirty (30) days from the date that the Borrower is given notice that the lien
has been placed against the Premises or within such shorter period of time in
the event that the State of New Jersey has commenced steps to cause the Premises
to be sold pursuant to the lien, either (a) pay the claim and remove the lien
from the Premises, or (b) furnish (i) a bond reasonably satisfactory to the
title insurance company and the Lender in the amount of the claim out of which
the lien arises, (ii) a cash deposit in the amount of the claim out of which the
lien arises, or (iii) other security satisfactory to the Lender in an amount
sufficient to discharge the claim out of which the lien arises (subject to the
Lender’s agreement that the commitment of the title insurance company to
affirmatively insure over or omit such claim shall constitute such satisfactory
security).

        6.        Should the Borrower cause or permit any intentional or
unintentional action or omission resulting in the releasing, spilling, leaking,
pumping, pouring, emitting, emptying or dumping of “Hazardous Substances,” as
such term is defined in N.J.S.A. 58:10-23.11b(k), into the waters of the State
of New Jersey or onto lands from which it might flow or drain into said waters
or into the waters outside the jurisdiction of the State of New Jersey resulting
in damage to the lands, waters, fish, shellfish, wildlife, biota, air or other
resources owned, managed or held in trust or otherwise controlled by the State
of New Jersey, without having obtained a permit issued by the appropriate
governmental authorities, the Borrower shall promptly notify the Lender of such
spill,

--------------------------------------------------------------------------------

leak, etc. and shall clean up such spill, leak, etc. in accordance with the
provisions of the New Jersey Spill Compensation and Control Act and any other
applicable environmental statutes or regulations, federal or state.

        No Oral Changes.   This Mortgage can only be changed by an agreement in
writing signed by both the Borrower and the Lender.

        Copy Received.   The Borrower acknowledges receipt of a true copy of
this Mortgage without charge.

        Signatures.  The Borrower agrees to the terms of this Mortgage. If the
Borrower is a corporation, its proper corporate officers sign and its corporate
seal is affixed.

WITNESS: 195 SPRING VALLEY ASSOCIATES, LLC A New Jersey limited liability
company


       /s/ Matthew Cohen
       Matthew Cohen
By: /s/ Howard Kent
       HOWARD KENT, Managing Member


       /s/ Matthew Cohen
       Matthew Cohen
By: /s/ Gregory Van Cleef
       GREGORY VAN CLEEF, Managing Member